Order filed September 26, 2017




                                     In The

                    Fourteenth Court of Appeals
                                  ____________

                              NO. 14-17-00683-CV
                                  ____________

DARLA RUTH HAIGH, J.C. HAIGH AND /OR ALL OCCUPANTS OF 5407
  RAINTREE DRIVE, MISSOURI CITY TEXAS 77459-6215, Appellants

                                        V.

   CITIBANK N.A., AS TRUSTEE, IN TRUST FOR REGISTERED
HOLDERS OF WAMU ASSET-BACKED CERTIFICATES WAMU SERIES
  2007-HE2 TRUST, ITS SUCCESSORS AND/OR ASSIGNS, Appellee


                On Appeal from the County Court at Law No. 5
                          Fort Bend County, Texas
                   Trial Court Cause No. 17-CCV-059787

                                   ORDER

      This is an appeal from a judgment signed July 13, 2017. The notice of appeal
was due August 14, 2017. See Tex. R. App. P. 26.1. Appellants, however, filed their
notice of appeal on August 17, 2017, a date within 15 days of the due date for the
notice of appeal. A motion for extension of time is necessarily implied when the
perfecting instrument is filed within 15 days of its due date. Verburgt v. Dorner, 959
S.W.2d 615, 617 (Tex. 1997). Appellants did not file a motion to extend time to file
the notice of appeal. While an extension may be implied, appellants are still
obligated to come forward with a reasonable explanation to support the late filing.
See Miller v. Greenpark Surgery Center Assocs., Ltd., 974 S.W.2d 805, 808 (Tex.
App.—Houston [14th Dist.] 1998, no pet.).
      Accordingly, we ORDER appellants to file a proper motion to extend time to
file the notice of appeal by October 6, 2017. See Tex. R. App. P. 26.3;10.5(b). If
appellants do not comply with this order, we will dismiss the appeal. See Tex. R.
App. P. 42.3.



                                   PER CURIAM




                                          2